Citation Nr: 1820219	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an earlier effective date of left elbow strain with limitation.

2. Entitlement to service connection for right knee degenerative joint disease and status post arthroscopy with partial medial meniscectomy (also claimed as right knee osteoarthritis).

3. Entitlement to service connection for left knee condition (also claimed as bilateral knees).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1968 to June 1970.

This appeal comes before the Board of Veteran's Appeals (Board) from April 2014 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) with the Veteran being located at the RO and the VLJ in Washington, D.C. A copy of the hearing transcript has been associated with the file. 

The Veteran has also perfected appeals of claims for an initial compensable rating of post-traumatic stress disorder (PTSD) of 70 percent as well as a claim for an earlier effective date of the PTSD claim. However, those claims were granted as reflected in a November 2014 rating decision. Given the favorable determination, the RO stated it was a full grant of benefits sought by his appeal and that the appeal was hereby considered withdrawn. There is no indication of an intention to further the appeal. As such, these claims are no longer before the Board, as a "case or controversy" does not currently exist with respect to those issues. See Shoen v. Brown, 6 Vet. App. 456, 457(1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)). 

The issue of service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the October 2015 hearing, the Veteran withdrew his claim for earlier effective date of left elbow strain with limitation. 

2. The evidence is in equipoise as to whether the Veteran's right knee osteoarthritis is etiologically related to service.


CONCLUSION OF LAW

1. The criteria are met for withdrawal of the appeal for the issue of earlier effective date of left elbow strain with limitation. 38 U.S.C. § 7105(b)(2), 7105(d)(5)(2017); 38 C.F.R. § 20.204 (2017).

2. Resolving all doubt in the Veteran's favor, the criteria for service connection for right knee osteoarthritis have been met. 38 U.S.C.  § 1101, 1110, 1112, 1113 (2017); 38 C.F.R. § 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claim- Earlier Effective date of Left Elbow Strain with Limitation

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his representative, testified on the record at his October 2015 videoconference hearing that he was withdrawing the issue of entitlement to an earlier effective date of left elbow strain with limitation. A written record of this statement is reflected in the October 2015 hearing transcript. Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue. See Shoen, supra. Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.

II. Service Connection for Right Knee Osteoarthritis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For combat veterans, as defined under 38 U.S.C. § 1154(b), lay evidence alone can establish the in-service element, if consistent with the circumstances, conditions or hardships of such service, even if there is no official record. 38 C.F.R. § 3.304(d). (See also VAOPGCPREC 12-99).  This is commonly referred as "the combat presumption."  38 U.S.C. § 1154(b) does not establish service connection for a combat Veteran; but rather aids him in relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Additionally, certain chronic conditions, including arthritis, will be presumed to have incurred in service if they manifest to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1137 C.F.R. §§ 3.309(a-b) and 3.307(a)(2-3) and 3.307(a)(6). See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). As an alternative to the nexus requirement, service connection for a chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Upon review of the record, the Board finds that the evidence of record is in at least equipoise; therefore, service connection is warranted. 

Element (1), a current disability, has been satisfied by way of a April 2014 VA examination which diagnosed the Veteran with right knee degenerative joint disorder and status post arthroscopy with partial medial meniscectomy.

With respect to element (2), an in-service incurrence, service treatment records (STRs) dated April 1970 indicates the Veteran was seen at Madigan General Hospital for complaints of a sore knee for the past three days. He was given an ace wrap and heating for pain. (See STRs pg. 9). While it is unclear which knee received treatment, further review of the STRs indicate the Veteran received treatment for sores on his right knee and complained of a snapping knee bursae one year prior, in April 1969. (See STRs pg. 14).  

Additionally, the Veteran testified at the October 2015 hearing that his military occupational specialty required him to jump out of helicopters as a light weapons infantryman in combat in Vietnam. He carried 150 lbs. in gear. He testified that his right knee has been worse than his left since service. He regularly heard a popping sound in his throughout his deployment, but never sought treatment until his return home. The Board finds that these statements are consistent with the circumstances, conditions and hardships of service.

Given the two (2) documented instances of treatment for knee pain in the STRs, one specifically for right knee, and the Veteran's credible statements that he sustained knee pain and locking as a result of combat, he is presumed to have sustained an injury in service.  Therefore, element (2) has been met.

As for element (3), nexus, the criteria has also been met. The Veteran is competent and capable of conveying the events and circumstances of his injury to the Board and to medical providers. Statements made for the purpose of medical diagnosis or treatment have been deemed by the Courts to be exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment. White v. Illinois, 502 U.S. 346, 355-56 (1991). The Veteran assertions of pain, locking and weakness in his right knee have been consistent with his statements to his treatment providers since service and ultimately lead to surgery. He also explained why there were gaps of treatment and provided a credible response that he has adapted his lifestyle around his right knee osteoarthritis; he worked primarily in the IT field and took it easy.

The Board also acknowledges the April 2014 VA examination, where the examiner was unable to provide an opinion as to the etiology of the right knee osteoarthritis without speculation.  Nevertheless, the Board finds that service connection is appropriate in this case. Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). The objective medical evidence indicates he received treatment for his right knee for snapping knee bursae. There is no evidence of an intercurrent cause. While the Veteran's condition was not shown chronic in service nor is there evidence that his condition manifested to a compensable degree within the presumptive period, a credible continuity of symptoms has been established. 

The reports by the Veteran, when viewed alongside his diagnosis, service treatment records, and record as a whole, are of sufficient probative value for the Board to find that the evidence is in equipoise as to whether his current right knee osteoarthritis is related to service. Therefore, resolving all doubt in his favor, the Board finds that service connection for right knee osteoarthritis is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.303(d).




ORDER

The appeal for entitlement to an earlier effective date of left elbow strain with limitation is dismissed. 

Entitlement to service connection for right knee degenerative joint disease and status post arthroscopy with partial medial meniscectomy (also claimed as right knee osteoarthritis) is granted.


REMAND

In this case, the Veteran contends that he has had bilateral knee pain since service, with his right knee being worse than his left. Moreover, he asserts that his left knee condition is proximately due to his right knee, in that he overcompensates with his left knee to mitigate the pain from his right knee osteoarthritis. The Veteran underwent a VA examination in April 2014 to assess his bilateral knee condition. However, the examiner was unable to render an opinion without resorting to speculation.  Moreover, the examiner did not address whether the right knee condition, which is now service-connected as a result of this decision, either caused or aggravated the left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain a medical opinion as to the likely etiology of the left knee condition.  

The examiner should also specifically opine as to:

a.  If the Veteran's left knee condition is at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current condition and the injury sustained in service? 

b.  Whether the left knee condition is either (1) caused by or (2) aggravated by the service-connected right knee disability.  

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary.  If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case.

2. Readjudicate the claim, considering all evidence and all applicable laws and regulations. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


